Citation Nr: 1716877	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee condition, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Y.T.


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 and from October 1980 to October 1996.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida. A transcript of the proceeding has been associated with the claims file.

In May 2012 and January 2014, the Board remanded the Veteran's claim for further development. 

A November 2014 Board decision denied the Veteran's claim. The Veteran filed a notice of appeal to the Court of Appeals for Veterans Claims (Court). A July 2015 order of the Court granted a joint motion for remand (JMR) by the parties to vacate the Board decision and remand the claim for further appellate review. The Board issued that remand in September 2015, and now considers the Veteran's appeal of the consequent rating decision.

In January 2017, the Veteran was notified by letter that the Veterans Law Judge who had conducted the February 2012 hearing was no longer employed by the Board.  He was told that the Board could make a decision on the appellate record as it stood, but he had the right to testify at another hearing.  38 C.F.R. § 20.717 (2016).  He was further notified that if he did not respond within 30 days of the letter, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran did not respond to the January 2017 letter.  Therefore, the Board will proceed to consider the Veteran's case on the evidence of record.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from August 1976 to August 1980, and from October 1980 to October 1996. He claims that he injured his right knee in service, during a 1984 softball game, a condition documented as a "twisted knee" in a June 1990 examination report in his service treatment records.  He has asserted experiencing right knee problems since service. See, e.g., September 2012 VA examination; Appellant's Informal Hearing Presentation, August 2015 (2015 Brief).

In the alternative, he asserts that he has a right knee condition that was caused or aggravated by his service-connected left and right ankle disabilities. See, e.g., September 2012 VA Examination; 2015 Brief.

The Board acknowledges an October 2009 VA examination reflecting a diagnosis of right knee strain, an August 2010 VA examination reflecting the opinion that diagnosed right knee strain was less likely as not caused by or a result of his service-connected bilateral ankle disability, an October 2011 VA medical opinion which, in part, concluded that the Veteran's right knee condition was not aggravated by his ankle disability, and a September 2012 VA examination report in which the examiner indicated that he was unable to provide the requested opinion without resorting to mere speculation.

In a March 2014 VA examination report, the VA examiner opined that the Veteran's right knee condition was less likely than not related to service, reasoning that the Veteran's knee was normal at his 1996 separation examination, that recent x-rays were normal, and that a post-service intercurrent strain injury in 2009 as well as the Veteran's age and activity were more likely the cause. The examiner further opined that the Veteran's right knee condition was less likely than not secondary to his bilateral ankle disabilities, reasoning that the evidence did not show that the Veteran's condition satisfied the standards of proof necessary to support a claim for secondary injury caused by opposing injured joints set forth in medical literature specificially cited in that opinion. The examiner also addressed the Veteran's testimony that at times his ankles give out and cause him to jar his legs, which the examiner opined would cause acute injuries and not degenerative changes.

The March 2014 VA examination served as the foundation for the November 2014 Board decision to deny the Veteran's claim for service connection for his right knee condition.  Shortcomings in the March 2014 VA examination served as the basis for the JMR which overturned the November 2014 Board decision and prompted the Board's 2015 remand.

The bases for the JMR were, in part: (1) the failure by both the September 2012 and March 2014 VA examiners to assume that the Veteran experienced continuity of symptomatology since service, as it had been directed to do in the Board's January 2014 remand and as was noted by the Board in that remand as being based on the Veteran's competent and credible statements as to the onset and continuity of his symptoms, and (2) the reliance by the March 2014 VA examiner on standards set forth in medical literature addressing inapplicable situations, namely, analysis of the effects of service-connected injured limbs on opposite uninjured limbs.  In the Veteran's case, neither of the two ankles is uninjured, and the Veteran's knee is not "opposite" either one.  

As indicated above, the JMR served as the basis for a subsequent September 2015 Board remand, and, consequently, the October 2016 VA examination on which the RO relies for the current affirmation of the denial of the Veteran's claim.

Regrettably, the Board here finds that the October 2016 VA examination fails to satisfy the directives set forth in the JMR and the September 2015 Board remand.  With respect to continuity of symptomatology, the October 2016 VA examination continues to rely, in part, for support of its conclusion that the few records of the Veteran seeking treatment reflect "acute and isolated" issues rather than the manifestations of a single, chronic condition, on the absence of their reference to other instances of knee problems and of any diagnosis of the condition as chronic.  The absence of the Veteran's statement of his intent to file a claim with respect to his right knee at the time of his separation examination is offered as further support for the proposition that his knee was not an issue at that time.  This sort of analysis is precisely the opposite of that requested of the VA examiner.  The record is rife with statements by the Veteran asserting that his right knee condition has been a consistent issue since the initial injury.  At the Veteran's hearing, for example, both the Veteran and his partner testified extensively to the continuity of the Veteran's symptoms and to the fact of his upbringing inclining him toward reliance on medication and stoicism rather than medical visits to respond to the situation.  See, e.g., Transcript of Hearing before Board of Veterans' Appeals, February 15, 2012, pp. 20-23, 38-40.  The Veteran also has reported his frustration with the effectiveness of the quality of the VA medical care he received for his knee, and in one instance noted the reluctance of one of his doctors to note his observations in a formal writing. Id., at pp. 23- 28.  Further, in a March 2009 statement filed in support of his claim, the Veteran noted that another reason he had not gone to a doctor was because he could not afford to take time off of work.  Finding the Veteran competent, and his lay evidence credible, on such points, both the Court and the Board have determined it desirable for examiners to assume, for the purposes of diagnosis, of continuity of the Veteran's symptomatology after service. The October 2016 examination has unfortunately not done so.

Unfortunate as well is the continued reliance in the October 2016 examination on diagnostic analysis referencing standards set forth in medical literature contemplating situations different from that involving the Veteran.  Specifically, the examiner relies on the absence in this situation of the service-connected disability having resulted in "complete or partial paralysis" or a leg length discrepancy of more than 4 or 5 cm as a basis in concluding that no resulting secondary injury could have occurred.  But, again, that literature is intended to address "opposite" joints, in instances in which one was service-connected and the other not.  Application of those standards here - disregarding the shortcomings in the offered level of detail of that application, as justifiably pointed out in the 2015 Brief; see 2015 Brief, pp. 3-4 - is inappropriate and results in the failure of the opinion with respect to the likelihood of causation or aggravation of the Veteran's right knee condition as a result of his service-connected bilateral ankle disability.   
 
In light of the above, the Board finds that this matter should be remanded for a new VA medical opinion to clarify whether the Veteran's right knee condition is related to his active service, including the June 1990 injury, or in the alternative whether it was caused or aggravated by his service-connected left and/or right ankle disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right knee disability.  The examiner should review the record in conjunction with the examination.  The examiner should provide an opinion as to the following questions:

(a) whether it is "at least as likely as not" (a 50-50 probability) that the Veteran's right knee condition, including the strain diagnosed on VA examination in August 2010, is related to his active service, including the June 1990 twisting injury;
(b) whether the right knee disability, including the strain diagnosed in August 2010, was at least as likely as not caused or due to either or both of his service-connected left or right ankle disabilities; and
(c) whether the right knee disability was at least as likely as not aggravated (i.e., worsened) beyond the natural progress by either or both of his service-connected left or right ankle disabilities. If aggravation is found the examiner should address whether the baseline manifestations of the Veteran's right knee disability found prior to aggravation and the increased manifestations which are noted in the examiner's opinion, are proximately due to service-connected disability of the ankles.

To avoid further remand, the examiner should explicitly acknowledge in the medical opinion that the Veteran's reported continuity of symptomatology since service has been conceded.  More particularly, the examiner should consider the Veteran's own statements regarding his condition, including, but not limited to, the Veteran's testimony on p. 15 of the hearing transcript that he walks differently due to ankle pain because if his ankles give out he jars his back and legs. 

The electronic VBMS and Virtual VA files should be made available to the examiner for review, and a review of such should be noted by the examiner in the report.

Any medical literature relied upon and cited by the examiner should be introduced by an analysis of its applicability to the current situation, a thorough description of any standards or other criteria from such literature to be used in the analysis of any or all of (a) - (c) above, and a description of how those standards are being applied to the current evidence to reach the opinion offered. 

Any opinion must be accompanied by a complete rationale.

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




